 1
                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DANIIL SHEIKO,                         ) NO. EDCV 19-1859-JFW (KS)
11                                          )
                          Petitioner,
12                                          )
              v.                            ) JUDGMENT
13                                          )
14                                          )
     THOMAS GILES, et al.,                  )
15                                          )
                     Respondents.
16                                          )
     _________________________________
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed
19   without prejudice.
20
21   DATED:        October 18, 2019
22                                                     ________________________________
23                                                             JOHN F. WALTER
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
